                                                                         f----· F; LED--··-
                               UNITED STATES DISTRICT COURTl
                             SOUTHERN DISTRICT OF CALIFORN A                         MAY 3 1 2019
                                                                         ,      CLERK US DISTRICT COURT
  UNITED STATES OF AMERICA,                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                       Case No. 19CR14 ~                             DEPuT~J

                                      Plaintiff,
                       vs.
                                                       JUDGMENT OF DISMISSAL
  ANDRES SANTIAGO-ORTIZ,

                                   Defendant.




  IT APPEARING that the defendant is now entitled to be discharged for the reason that:

   D an indictment has been filed in another case against the defendant and the Court has
     granted the motion of the Government for dismissal of this case, without prejudice; or

   D the Court has dismissed the case for unnecessary delay; or
   ~     the Court has granted the motion of the Government for dismissal, without prejudice;
         or

   D the Court has granted the motion of the defendant for a judgment of acquittal; or

   D     a jury has been waived, and the Court has found the defendant not guilty; or

   D the jury has returned its verdict, finding the defendant not guilty;

   ~     of the offense(s) as charged in the Information:
         8 USC 1326(a), (b)




Dated:    5/31/2019
                                                   Hon. Dana M. Sabraw
                                                   United States District Judge
